TANNER, P. J.
This case is heard upon petition of the wife for absolute divorce from her husband on the ground of extreme cruelty.
The continuous disagreeable conduct and -profane and Vulgar language *78of the respondent, affecting the health of the petitioner, would be sufficient to constitute cruelty under the statute.
For Petitioner: Wilson, Churchill ,& Curtis.
For Respondent: Quinn, Keman & ..Quinn.
We feel, however, that the continued association of the petitioner with Mr. Pierce, husband of another woman, which association still continues since the bringing- of the petition for divorce, even though it may have been as innocent as the parties to such association claim, was nevertheless of such character as to subject the parties to just suspicion and .as to be such an improper association .as to deprive the petitioner of ner right to divorce in this case.
The petition is therefore denied.